MEMORANDUM OPINION
                                        No. 04-11-00765-CV

              IN RE: KINETIC CONCEPTS, INC. SHAREHOLDER LITIGATION

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-11943
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                             PER CURIAM